DETAILED ACTION

Status of the Application
	In response filed on February 1, 2021, the Applicant amended claims 1, 8, and 15.  Claims 1-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant has amended the abstract to correct minor informalities identified in the previous action. These objections have been withdrawn accordingly. 

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. Applicant’s arguments are conclusory, and therefore not persuasive. See updated rejection below. The rejections of claims 1-20 under 35 U.S.C. 101 have been maintained.

	Applicant’s arguments, with respect to the rejection of amended claims 1, 8, and 15 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection.


Claim Interpretation
	Claims 5, 12, and 19 suggest that processing the second order comprises updating personal information according the first order. Examiner understands that, in some embodiments, order details for a particular order are recorded following that order’s placement, and that this may comprise adding the order details to a consumer's purchase history and/or order fulfillment information, and or shopping behavior information. The drawings and detailed description appear to suggest that a customer's personal information is updated according to the order that just took place (see Fig 2B tag 230 and Fig 2D tag 270). The claim language, however, requires updating the personal information when processing a second order with information associated with an earlier order. Examiner understands updating of personal information according the first order when processing a second order may comprise updating the personal information of the consumer to indicate a linkage between the purchased item in the second order and a first order.



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claims 15-21 also recite the phrase “at least one processor…operable to” coupled to functional language (e.g. various specialized computer functions). However, it is clear from the disclosure at Figure 14, and paragraphs [0014], [0032], [0048] and [0080]-[0081] (of the published disclosure) that the claimed processor is necessarily hardware. Therefore, the claimed at least one processor is necessarily structure. In other words, it is clear that the recited functions are being performed by a combination of generic computer hardware and computer-executed software. Therefore, the specialized functions are sufficiently tied to structure performing those functions, and the presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted. The Examiner has determined that claims 15-21 do not invoke special interpretation in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-7 is/are drawn to methods (i.e., a process), claim(s) 8-14 is/are drawn to non-transitory storage mediums (i.e., a machine/manufacture), and claim(s) 15-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 15) recites/describes the following steps; 
adding a product item, in a first order,
selecting a delivery mechanism; 
selecting a payment mechanism; 
purchasing the product item, in the first order, using the selected delivery mechanism and the selected payment mechanism; 
and initiating an express check out for a second order, wherein the delivery mechanism can be changed if any item in the second order is not eligible for the selected delivery mechanism
for each of the plurality of consumers, maintaining corresponding personal information comprising shopping behavior information, purchase history information, order fulfillment information, and means of payment information

These steps, under its broadest reasonable interpretation, describe or set-forth processing a first consumer transaction and facilitating an express check out for a second consumer transaction following placement of the first order, which amounts to a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass a  human manually (e.g., in their mind, or using paper and pen) processing a first consumer transaction and facilitating an express check out for a second consumer transaction following placement of the first order (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 8 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“providing a digital graphical user interface in a computer system configured to communicatively couple with communication devices of a plurality of consumers and enabling, via graphical elements of the digital graphical user interface” (claims 1)
“a non-transitory computer readable medium having stored thereon a plurality of instructions executable by at least one processor of a computer system configured to communicatively couple with communication devices of a plurality of consumers, the plurality of instructions to cause the at least one processor to perform the actions of” (claim 8)
“a system…comprising at least one processor for communicatively coupling with communication devices of a plurality of consumers, the at least one processor operable to” (claim 15)
“adding… to a virtual shopping cart displayed on a communication device of one of the plurality of consumers” (claims 1, 8, and 15)
 “communicating…to a communication device of the one of the plurality of consumers” (claims 5, 12, and 19)

The requirement to execute the claimed steps/functions “providing a digital graphical user interface in a computer system configured to communicatively couple with communication devices of a plurality of consumers and enabling, via graphical elements of the digital graphical user interface” (claims 1)  and/or using “a non-transitory computer readable medium having stored thereon a plurality of instructions executable by at least one processor of a computer system configured to communicatively couple with communication devices of a plurality of consumers, the plurality of instructions to cause the at least one processor to perform the actions of” (claim 8) and/or “a system…comprising at least one processor for communicatively coupling with communication devices of a plurality of consumers, the at least one processor operable to” (claim 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “providing a digital graphical user interface in a computer system configured to communicatively couple with communication devices of a plurality of consumers and enabling, via graphical elements of the digital graphical user interface” (claims 1) and/or “adding… to a virtual shopping cart displayed on a communication device of one of the plurality of consumers” (claims 1, 8, and 15) and/or “communicating…to a communication device of the one of the plurality of consumers” (claims 5, 12, and 19) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where data is transmitted to and received from devices electronically (e.g., via GUIs and computer networks) as opposed to being transmitted to/from people physically. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or 
Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “providing a digital graphical user interface in a computer system configured to communicatively couple with communication devices of a plurality of consumers and enabling, via graphical elements of the digital graphical user interface” (claims 1)  and/or using “a non-transitory computer readable medium having stored thereon a plurality of instructions executable by at least one processor of a computer system configured to communicatively couple with communication devices of a plurality of consumers, the plurality of instructions to cause the at least one processor to perform the actions of” (claim 8) and/or “a system…comprising at least one processor for communicatively coupling with communication devices of a plurality of consumers, the at least one processor operable to” (claim 15) is equivalent to adding the words see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of   “providing a digital graphical user interface in a computer system configured to communicatively couple with communication devices of a plurality of consumers and enabling, via graphical elements of the digital graphical user interface” (claims 1) and/or “adding… to a virtual shopping cart displayed on a communication device of one of the plurality of consumers” (claims 1, 8, and 15) and/or “communicating…to a communication device of the one of the plurality of consumers” (claims 5, 12, and 19)   serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 2, 9, and 16 recite the phrase "to assign the value corresponding to each of a plurality of additional product items". There is insufficient antecedent basis for this limitation in the claims. The amended independent claims no longer refer to assigning a value to a plurality of additional product items. For the purpose of examination, the phrase “to assign the value corresponding to each of a plurality of additional product items” will be interpreted as being “to assign a value corresponding to each of a plurality of additional product items.”
	Claims 4, 11, and 18 recite the phrase "the order fulfillment information and the means of payment information chosen by the one of the plurality of consumers for the first order". There is insufficient antecedent basis for this limitation in the claims (the independent teach maintaining order fulfillment information and the means of payment information, but there is no choosing of particular order fulfillment information or the means of payment information for the first order). For the purpose of examination, the phrase “the order fulfillment information and the means of payment information chosen by the one of the plurality of consumers for the first order” will be interpreted as being “the selected delivery mechanism and selected payment mechanism for the first order.”


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 2, 4, 7-9, 11, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dufour (U.S. PG Pub No. 2010/0228628, September 9, 2010 - hereinafter "Dufour”) in view of Dearlove et al. (U.S. Patent No. 8,266,017, September 11, 2012 hereinafter "Dearlove”)

With respect to claims 1, 8, and 15, Dufour teaches a method of operating a system of a consumer, a non-transitory computer readable medium having stored thereon a plurality of instructions executable by at least one processor of a computer system configured to communicatively couple with communication devices of a plurality of consumers, the plurality ([0054]-[0058]), and a system for a consumer (abstract, [0058]), comprising;
at least one processor for communicatively coupling with communication devices of a plurality of consumers, the at least one processor operable to, at least: ([0054]-[0058]"system includes network, merchant, merchant databases...recommendation engine...user may access network through...computer or mobile device…online merchant...browse or purchase a product…user or any other user that may access the merchant", [0063], [0194]-[0199])
providing a digital graphical user interface in a computer system configured to communicatively couple with communication devices of a plurality of consumers; ([0005] & [0097] & [0148] interaction with system is via graphical elements presented/selected on a graphical user interface and Amazon.com e-commerce website is referenced (therefore teaches providing a digital graphical user interface in a computer system configured to communicatively couple with communication devices of a plurality of consumers), Fig 1, [0004] “consumers” –plural consumers, [0054]-[0058] "system includes network, merchant, merchant databases...recommendation engine...user may access network through...computer or mobile device…online merchant...browse or purchase a product…user or any other user that may access the merchant" - computer system configured to communicatively couple with communication devices of a plurality of consumers , [0063] "user may access an online store operated by merchant through a web site", [0194]-[0199] "computer including one or more processors...computer to communicate with remote devices"
enabling, via graphical elements of the digital graphical user interface: adding a product item, in a first order, to a virtual shopping cart displayed on a communication device of one of the plurality of consumers; (Fig 2 tags 206 & 210 – user adds product to virtual shopping cart  for a first while browsing e-commerce site in browser (i.e., “via graphical elements of the graphical user interface… displayed on a communication device of one of the plurality of consumers”), ([0063]-[0070] “user may access an online store…through a web site…user access a web-site…may view or browser through different products...through the web site…user may add products or services offered by merchant to a shopping cart”, [0004] “consumers…browse, select, and purchase products”, [0005] & [0097] & [0148] interaction with system is via graphical elements presented/selected on a graphical user interface and Amazon.com e-commerce website is referenced (therefore teaches request to add responsive to selection of a GUI element))
selecting a delivery information ([0073] “obtains a postal…address from user”)
selecting a payment mechanism ([0071] “user submits payment information…credit card”, [0081] “payment vehicle selected by user", [0084] "user may provide payment through a payment vehicle")
purchasing the product item, in the first order, using the selected delivery information and the selected payment mechanism; (Fig 2 tags 220 and 222, [0074]-[0077] “merchant processes payment information submitted by user in step 210 and a sale is completed…sale of a product or service may be completed”,  [0010] “user is provided with an ancillary offer…after a merchants processes a sale with a user” – therefore the system purchases the product item in the first order according to the selected delivery info and payment mechanism)
and initiating an express check out for a second order, [0079] & {0161] & [0172] & [0175] & [0179] "ancillary offers may be provided to user by merchant after completion of a purchase…may be displayed on an order completion, order confirmation or a ‘thank-you’ page displayed to user”…“merchant receives an input from user after ancillary offer has been made…through a button on a web page”…“after user has accepted an offer to purchase a ancillary product”…“checks if user wants payment to be added to a product purchased earlier…if a user wants payment to be added to a product purchased earlier by user”…“merchant processes the user’s payment” – therefore the system may recommend additional items to the user after they have completed a first order, the user may select a button to indicate they would like to purchase one or more of the recommended items as a second order, and the products in the second order may be purchased according to the payment information used for the first completed order. This process constitutes “initiating an express check out” for a second order) 
for each of the plurality of consumers, maintaining corresponding personal information comprising shopping behavior information, purchase history information, and order fulfillment information,; ([0057]-[0058] “merchant sends over information associated with a consumer purchase…the item(s) purchased, purchase dates…additional information on the purchaser…stored on a database…merchant databases may include information related to user or any other user that may access merchant. Information…may include account username, password, preferences, past sale histories, user profile data…age, location…” – therefore the for each of the plurality of consumers the system maintains corresponding personal information comprising shopping behavior information (e.g. preferences, item(s) purchased, purchase dates, past sale histories) and purchase history information (e.g. item(s) purchased, purchase dates, past sale histories) and order fulfillment information (e.g. item(s) purchased, purchase dates, past sale histories), [0086] “updates merchant databases…based on information received from user", [0136] “user profile…product preferences, packaging preferences” - personal information comprising shopping behavior information (e.g. product preferences) and  order fulfillment information (e.g. packaging preferences))

While Dufour teaches receiving and using a customer's means of payment information (e.g. credit card info), and teaches using this information to process both a first and second order within the same web session, Dufour does not expressly teach maintaining the means of payment information for each of the plurality of consumers. Dufour does not appear to explicitly disclose,
for each of the plurality of consumers, maintaining means of payment information
selecting a delivery mechanism
purchasing the product item, in the first order, using the selected delivery mechanism
wherein the delivery mechanism can be changed if any item in the second order is not eligible for the selected delivery mechanism
However, Dearlove teaches a recommender system used in conjunction with an online e-commerce platform (13:40-50, 24:40-67 ).  
for each of the plurality of consumers, maintaining means of payment information; (3:47-53 & 16:59-67 “required to already have…a user account…customer information including…payment method information”, 18:15-19 “payment method information may be used in the automatic processing of the order", 23:1-5)
selecting a delivery mechanism (Fig 8 tag 442 “add to tote order”, Fig 14 various delivery mechanisms, 4:25-48 “tote delivery may be…an option on at least some item detail pages…other shipping options…may also be presented..”, 8:10-20 “at least some embodiments of the tote delivery service may provide tote delivery as one shipping option among two or more alternative shipping options. For example, the network enterprise may provide, via the user interface, a nextday shipping option, a two-day shipping option, and a tote delivery shipping option. Providing alternative shipping options may, for example, allow the customer to receive items that are needed as soon as possible via a faster, conventional direct shipping option, while scheduling items for which the need is not so pressing for future delivery by tote on upcoming tote delivery days”)
purchasing the product item, in the first order, using the selected delivery mechanism 23:33-65 & 24:25-67 “web page…include a tote order summary area…specific to the tote order…confirms the toe order has been placed…is being processed, and will be delivered by tote…may also include an item recommendation area that may display recommendations of one or more other items that the customer may wish to order using the tote delivery service...recommended items may be included in the confirmation email...for the current order...selecting one of the recommended items may automatically add the item to the current tote order...”, 27:10-15 – according to selected delivery mechanism)

Furthermore, Examiner notes the phrase “wherein the delivery mechanism can be changed if any item in the second order is not eligible for the selected delivery mechanism” is given no patentable weight because it fails to positively set forth 1) a component of the claimed system, 2) a function the claimed system or instructions are configured to perform, and/or 3) a step of the claimed method. As such, it is given no patentable weight and cannot result in a 

Dearlove suggests it is advantageous to include for each of the plurality of consumers, maintaining means of payment information, selecting a delivery mechanism, and purchasing the product item, in the first order, using the selected delivery mechanism; because doing so can enable efficient and convenient purchasing which may increase customer satisfaction and probability of purchase, and because doing so may enable a customer to automatically consolidate their purchased items which can reduce shipping costs and reduce packaging waste (6:15-55, 24:25-67 & 25:1-3)
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, medium, and system of Dufour to include for each of the plurality of consumers, maintaining means of payment information, selecting a delivery mechanism, and purchasing the product item, in the first order, using the selected delivery mechanism, as taught by Dearlove, because doing so can enable efficient and convenient purchasing which may increase customer satisfaction and probability of purchase, and because doing so may enable a customer to automatically consolidate their purchased items which can reduce shipping costs and reduce packaging waste.

For the sake of expediting prosecution, Examiner notes that prior art reference Ward discloses wherein the delivery mechanism can be changed if any item in the second order is not eligible for the selected delivery mechanism (see [0132]-[0133])


With respect to claims 2, 9, and 16, Dufour teaches the method of claim 1, the medium of claim 8, and the system of claim 15;
wherein the selecting comprises: analyzing the personal information corresponding to the one of the plurality of consumers to assign the value corresponding to each of a plurality of additional product items ([0058]-[0059] “information related to user 150 may include…preferences, past sale histories, user profile data…” & [0134]-[0137] “may classify user into a segment…based on…profile of user 150…may determine product selection and pricing…classified based on…preferences…dynamically accomplished by recommendation engine…to optimize offers” & [0144]-[0146] “may analyze the characteristics of user 150… determine offer…associated with a ancillary product, ancillary product price… that has the highest likelihood to be accepted by the user” – therefore the system analyzes the personal information corresponding to the one of the plurality of consumers to assign the value corresponding to each of a plurality of additional product items (e.g., the acceptance/likelihood value and/or the expected revenue value))

Examiner notes that prior art reference Tamayo (cited below) also discloses this limitation (see [0068]-[0073] “personalize the recommendations...recommendations are based on a visitor's data and activity such as navigational behavior, ratings, purchases, as well as demographic data...uses it to build predictive models that support personalized recommendations...incorporates visitor activity into its recommendations in real time...records a visitors navigation...uses it to produce a list of products likely to be purchased...a scored list" – therefore the customer’s personal information is analyzed to assign the scores (values) to each of the plurality of additional product items to select an optimal product recommendation personalized for that particular customer, [0082] “session data…combined with historical data, to generate recommendations”, [0137])


With respect to claims 4, 11, and 18, Dufour teaches the method of claim 1, the medium of claim 8, and the system of claim 15;
wherein the second order is processed according to one or both of the order fulfillment information and the means of payment information chosen by the one of the plurality of consumers for the first order ([0172]-[0179] “after user has accepted an offer to purchase an ancillary product…merchant receives input from user related to payment for the ancillary…checks if user wants payment to be added to a product purchased earlier…if a user does not want payment to be added…provides…another payment vehicle to process payment for the ancillary product or service to process payment...processes the user’s payment” – as discussed earlier, the recommendation offer may be provided to a user (in some embodiments) on a confirmation/completion/thank-you page after the user has already purchased the first order (see [0079] & [0142]) and therefore checking if user “wants payment to be added to a product purchased earlier” so as to not require use of another payment vehicle and receiving a positive indication so as to not require use of another payment vehicle comprises processing payment as a second order according to at least the means of payment information for the one of the plurality of consumer (i.e. the same means of payment information) used to process the first order)


With respect to claims 7 and 14, Dufour teaches the method of claim 1, and the medium of claim 8;
wherein the method uses a shopping cart model ([0068]-[0070] “user may…continue browsing…may add products or services offered by merchant to a shopping cart…may checkout using a ‘Checkout’ button…on a website” – the method uses a shopping cart model, Fig 2 tags 206 and 210, [0004] “consumers…browse, select, and purchase products”)



	Claims 3, 5, 6, 10, 12, 13, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dufour in view of Dearlove, as applied to claims 1, 8, and 15 above, and further in view of Tamayo et al. (U.S. PG Pub No. 2005/0102292, May 12, 2005 - hereinafter "Tamayo”)

With respect to claims 3, 10, and 17, Dufour teaches the method of claim 1, the medium of claim 8, and the system of claim 15;
wherein the selecting comprises: analyzing the personal information of others of the plurality of consumers to determine similarity with the one of the plurality of consumers ([0137] “may classify user into a segment…based on…profile of user 150…may determine product selection and pricing…classified based on…preferences…dynamically accomplished by recommendation engine…to optimize offers” – therefore the system analyzing the personal information of others of the plurality of consumers to determine similarity with the one of the plurality of consumers (e.g., to group similar users into segments))
Dufour does not appear to explicitly disclose,
wherein the selecting comprises: analyzing the personal information of others of the plurality of consumers to determine a level of similarity with the one of the plurality of consumers
However, Tamayo teaches a recommender system used in conjunction with an online e-commerce platform (abstract – “receive a request for a prediction or recommendation over a network, generate a prediction or recommendation…transmit the generated prediction or recommendation”, [0004] “catalog system containing data describing the products”, [0037] “cross-sell or up-sell items).  Tamayo teaches that the system may provide personalized real-time recommendations for a user related to a another item the user is/has purchased ([0137] “a prediction/recommendation can be a product”, [0139] “user data may include information relating to items the user is purchasing and desired results data may indicate….a recommendation for another product to be suggested to the user for purchase”). Tamayo teaches selecting a first set of product items from a plurality of product items according to a respective value assigned to each of the plurality of additional product items ([0009] “generating a prediction or recommendation based on the generated score”, [0073] “asks the personalization application to produce a list of products likely to be purchased by a web site visitor, a scored list of recommendation compiled from the visitor’s current behavior and from data…is passed…”, [0137] “scoring the data using those models…generates prediction/recommendation based on the scored data”, [0141]-[0142] “generate one or more scores for each row of data in the…dataset…evaluate the scores...selected...those scores having scores meeting the selection criteria...sorted based on their associated scores”). Tamayo teaches storing personal information for each of a plurality of consumers ([0039]-[0040] click-troughs & purchases & ratings, [0058] “click stream…transactions…demographic information”, [0071], [0086], [0101], [0185]-[0202]). Tamayo further teaches,
wherein the selecting comprises: analyzing the personal information of others of the plurality of consumers to determine a level of similarity with the one of the plurality of consumers ([0113] “unregistered customers can be ‘profiled’ based on the browsing behavior…can be recorded over multiple sessions and linked to external demographics and form information from similar registered customers” - the system can infer personal information for the customer (e.g. demographic information) by analyzing other personal information (e.g. shopping behavior) and determining a level of similarity between this information and personal information of others, [0225]-[0238] “suggest a product based on similar purchasing patterns...also based on similar demographics and browsing patterns...K-nearest neighbors; query or similarity search of customers with similar buying patterns...score...against a table of aggregate transaction for each customer...confidence measure for each possible recommended product can be constructed...assigning him to a demographic and browsing behavior cluster...customers belonging to the same profile...look for similar basket among similar people with similar demographics..." – therefore the system may select a recommendation (e.g. recommended product) based at least in part on analyzing the personal information of others of the plurality of consumers to determine a level of similarity with the one of the plurality of consumers)
Tamayo suggests it is advantageous to include wherein the selecting comprises: analyzing the personal information of others of the plurality of consumers to determine a level of similarity with the one of the plurality of consumers, because doing so enable the system to generate ([0034], [0067], [0113], [0225]-[0238]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, medium, and system of Dufour in view of Dearlove to include wherein the selecting comprises: analyzing the personal information of others of the plurality of consumers to determine a level of similarity with the one of the plurality of consumers, as taught by Tamayo, because doing so enable the system to generate confident personalized recommendations based on complex combinations of behavior and activity (e.g. based on derived/inferred trends from among a larger population of users) which may increase the suitability of the recommendations and probability the user will act on the recommendation and therefore will increase revenue for the system/merchant.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the selecting comprises: analyzing the personal information of others of the plurality of consumers to determine a level of similarity with the one of the plurality of consumers, as taught by Tamayo, in the method, medium, and system of Dufour in view of Dearlove, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable the system to generate confident personalized recommendations based on complex combinations of behavior and activity (e.g. based on derived/inferred trends from among a larger population of users) which may increase the suitability of the recommendations and probability the user will act on the recommendation and therefore will increase revenue for the system/merchant.


With respect to claims 5, 12, and 19
wherein processing the second order comprises: updating the personal information of the one of the plurality of consumers according to the second order; ([0151] “recommendation engine may save...results of such offers" [0179]-[0183] "processes the user's payment...payment for the ancillary...displays a thank you message...updates merchant databases 120 A-N and other databases”, [0058] “merchant databases A-N may include...past sale histories", [0166] & [0171] “recommendation engine may save all ancillary offers made and the results of such offers"…“inputs from user and results of ancillary offers may be stored in databases associated with merchant…stored data from user can then be used to alter business rules used by recommendation engine to optimize offers…”)
and communicating product information for each of a second set of product items to the communication device of the one of the plurality of consumers, for display ([0079] “ancillary offers may be provided to user…after completion of a purchase…may be displayed on an order completion, order confirmation or a ‘thank-you’ page displayed to user”  - displaying the offer for the second set of products on an order completion/confirmation/thank-you web page comprises communicating product information (e.g. offer product, price, message) for each of the second set of product items (e.g. for the one or more selected items) to a communication device of the one of the plurality of consumers (e.g. the computer or mobile device accessing the website) for display, [0142] “message…associated with the ancillary product…recommendation engine may thus generate a message…online merchant…placed on a sale confirmation or a ‘thank-you’ page after a sale has been completed by merchant”, [0146] “offer presentation may include image, text…associated with an ancillary product…price…message” - product information for each of the second set of product items is communicated in the message)
Dufour does not appear to explicitly disclose,
wherein processing the second order comprises: updating the personal information of the one of the plurality of consumers according to the first order;
However, Tamayo teaches a recommender system used in conjunction with an online e-commerce platform (abstract – “receive a request for a prediction or recommendation over a network, generate a prediction or recommendation…transmit the generated prediction or recommendation”, [0004] “catalog system containing data describing the products”, [0037] “cross-sell or up-sell items).  Tamayo teaches that the system may provide personalized real-time recommendations for a user related to a another item the user is/has purchased ([0137] “a prediction/recommendation can be a product”, [0139] “user data may include information relating to items the user is purchasing and desired results data may indicate….a recommendation for another product to be suggested to the user for purchase”). Tamayo teaches storing personal information for each of a plurality of consumers ([0039]-[0040] click-troughs & purchases & ratings, [0058] “click stream…transactions…demographic information”, [0071], [0086], [0101], [0185]-[0202]). Tamayo further teaches that the system can record an exact buying path that is associated with a purchase, and that the system can update the personal information of the one of the plurality of consumers according to the a previous order when performing some other action (e.g. making a purchase) ([0056], [0072] "all the web-based behavior for the visitor is saved to a database...to build predictive models...increasing the accuracy of predictions", [0106] & [0110] "one of the key elements...is the method used for identifying visitor transactions and path completion”…"path completion is the process of reconstructing the particular path followed by a given visitor…linking log file entries in a session…can offer valuable insights”, [0152] “temporal pattern analysis…particular sequence in a time series”, [0175] “session is a list of items and products...transaction items that were visited, clicked on...purchased...generates a set of clickstream items as the customer...buys products"). Tamayo suggests it is advantageous to update the personal information of the one of the plurality of consumers according to the a previous order (e.g. record a connection/linkage between a current action (e.g. purchase) and a previous order) because doing so can enable the system to build and refine predictive models with improved accuracy that take into consideration the specific sequence of user actions and relatedness between those actions (both sequentially and temporally) ([0056], [0072], [0106] & [0110], [0152], [0175]).
One of ordinary skill in the art would have recognized that applying the known technique of Tamayo to Dufour in view of Dearlove would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tamayo to the teaching of Dufour in view of Dearlove would have yielded predictable results because the level a previous order (e.g. record a connection/linkage between the first order and a current order) when performing some other action (e.g. making a purchase). Further, modifying the method, medium, and system of Dufour in view of Dearlove to include the ability to update the personal information of the one of the plurality of consumers according to a previous order (e.g. record a connection/linkage between the first order and a current order) when performing some other action (e.g. when processing a current order), would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the system to build and refine predictions with improved accuracy by enabling the consideration the specific sequences of user actions and relatedness between those actions (both sequentially and temporally).


With respect to claims 6, 13, and 20, Dufour, Dearlove, and Tamayo teach the method of claim 5, the medium of claim 12, and the system of claim 19. Dufour discloses,
wherein communicating product information for each of the second set of product items comprises: analyzing the personal information corresponding to the one of the plurality of consumers to assign a respective value to each of a second plurality of additional product items ([0058]-[0059] “information related to user 150 may include…preferences, past sale histories, user profile data…” & [0134]-[0137] “may classify user into a segment…based on…profile of user 150…may determine product selection and pricing…classified based on…preferences…dynamically accomplished by recommendation engine…to optimize offers” & [0144]-[0146] “may analyze the characteristics of user 150… determine offer…associated with a ancillary product, ancillary product price… that has the highest likelihood to be accepted by the user” – therefore the system analyzes the personal information corresponding to the one of the plurality of consumers to assign the value corresponding to each of a plurality of additional product items (e.g., the acceptance/likelihood value and/or the expected revenue value))
wherein the value assigned to each of the second plurality of additional product items is representative of a likelihood of purchase of the respective product item by ([0146] “recommendation engine may also determine offer…associated with a ancillary product, ancillary product price…into a single offer that has the highest likelihood to be accepted by the user”, per [0150] “the offer is presented…user may accept or decline the offer” & [0159] “an ancillary offer refers to an offer made to a customer by a merchant to sell an ancillary product or service” – the probability of acceptance is therefore a likelihood of purchase of the respective product item by the one of the plurality of consumers)
and selecting the second set of product items from the second plurality of additional product items, according to the values assigned to each of the second plurality of additional product items ([0061] expected revenue, [0146] “recommendation engine may also determine offer…associated with a ancillary product, ancillary product price…into a single offer that has the highest likelihood to be accepted by the user” – therefore the system selects the first set of product items according to a respective assigned value assigned to each of the plurality of additional product items, [0157] “past offer outcomes and probability database…past purchase history…positive and negative decision”)

Examiner notes that prior art reference Tamayo (cited below) also discloses analyzing the personal information corresponding to the one of the plurality of consumers to assign a respective value to each of a second plurality of additional product items (see [0068]-[0073] “personalize the recommendations...recommendations are based on a visitor's data and activity such as navigational behavior, ratings, purchases, as well as demographic data...uses it to build predictive models that support personalized recommendations...incorporates visitor activity into its recommendations in real time...records a visitors navigation...uses it to produce a list of products likely to be purchased...a scored list" – therefore the customer’s personal information is analyzed to assign the scores (values) to each of the plurality of additional product items to select an optimal product recommendation personalized for that particular customer, [0082] “session data…combined with historical data, to generate recommendations”, [0137]


Prior Art of Record

	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Hamzy et al. (U.S. PG Pub No. 2006/0095354, May 4, 2006) teaches providing recommending a second item after ordering a first item based at least in part on the selected delivery mechanism used to order the first item

Bradley et al. (U.S. PG Pub No. 2013/0013448, January 10, 2013) teaches providing personalized recommendations to a user following a purchase of an item

McFarland (U.S. Patent No. 7,756,753, July 13, 2010) (hereinafter "McFarland”) teaches a recommender system used in conjunction with an online e-commerce platform (abstract – “items may also be recommended to the users”, col 4 lns 1-10 “items…may include…physical products…catalog…offerings of many different merchants and/or online sellers”).  McFarland further teaches wherein the system maintains corresponding personal information for each of a plurality of consumers (col 4 lns 20-25 “the user’s ‘item rating profile’ – shopping behavior information is maintained, col 3 lns 60-63 “user preferences in the form of…purchase histories and/or item ratings” - shopping behavior information and purchase history information, col 14 lns 52-67 “user database stores information about registered users…information stored for a given user may include…user’s affiliations…preference lists or lists…purchase and/or rental history...account information...ratings profile...stored for the users"). McFarland further teaches, for each of the plurality of consumers, maintaining means of payment information; (col 14 lns 52-67 “user database stores information about registered users…information stored for a given user may include…payment information”)

Ward et al. (U.S. PG Pub No. 2006/0173749 August 3, 2006) discloses wherein the delivery mechanism can be changed if any item in the second order is not eligible for the selected delivery mechanism (see [0132]-[0133])


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621